Citation Nr: 1221530	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  05-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from January 4, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2011, the Board adjudicated the issues of entitlement to increased ratings for PTSD from July 9, 2003 to May 21, 2007, and from May 22, 2007 to January 3, 2009.  The Board remanded the above-captioned issue for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2011 the Board remanded the claim on appeal for additional development.  Specifically, the Board noted a January 2009 lay statement from the Veteran's wife, in which she indicated that the severity of the Veteran's disorder had increased.  She indicated that the Veteran had become increasingly irritable, physically and verbally abusive, that his judgment was poor, that he was negligent in his hygiene, and that he was generally unable to work.  The Board ordered a VA examination in order to ascertain the severity of the Veteran's disability since the date of the statement. 

In July 2011 a VA examination was conducted.  Upon review of the examination report, the Board cannot find that it substantially complies with the March 2011 remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Remand Directive #2, the examiner was directed to address whether it is at least as likely as not that the Veteran's PTSD has been productive of total occupational and social impairment since January 4, 2009, or any portion of time since.  The examiner was further directed to opine whether it is at least as likely as not that PTSD alone precludes the Veteran from obtaining and maintaining employment.  If the psychiatrist could not offer an opinion without resorting to speculation, he or she was to so state, and explain why speculation was required.  

The July 2011 examiner noted the Veteran appeared to be preoccupied with his inability to function and work.  The examiner found that based on information obtained from the Veteran, his wife, and his claims file, there has been a clear decline in his general functioning.  The examiner, however, determined that this was not due to his PTSD and "we have chosen not to speculate" on the reason for the decline.  While records dated later in 2011 show evidence that the appellant suffers from frontal temporal lobe dementia, the Board cannot make medical conclusions.  Hence, the examiner's failure to provide a rationale as to why the decline was not attributable to the Veteran's service-connected PTSD, or why speculation was required to determine the cause of the current symptoms renders the examination report inadequate.  Moreover, the examiner failed to answer the specific questions posed by the Board involving the likelihood that there is total impairment or unemployability due to PTSD alone.  

Under these circumstances, the RO must obtain a supplemental medical opinion from the July 2011 VA examiner, if available.  In rendering the supplemental opinion, the physician must provide a complete rationale for the opinions expressed.  The RO should arrange for the Veteran to undergo a new VA examination in connection with this claim if the July 2011 VA examiner is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

Moreover, in Remand Directive #5, the RO was instructed that if any benefit remained denied, the Veteran and his representative were to be furnished an appropriate supplemental statement of the case that included clear reasons and bases for all determinations, and afforded an appropriate time period for response before the claims file was returned to the Board for further appellate consideration.  On review of the claims file, the Board cannot point to an supplemental statement of the case issued subsequent to the development completed.  A review of the Virtual VA paperless claims processing system similarly does not reveal the presence of a pertinent supplemental statement of the case.  In a May 2012 Post-Remand Brief, the Veteran's representative requested a remand of this matter due to this noncompliance, and the Board agrees.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, to the VA physician that prepared the July 2011 report for an addendum opinion.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  

The examiner must address the following:
      
a.)  whether it is at least as likely as not, i.e., there is at least a 50/50 chance, that the Veteran's posttraumatic stress disorder has been productive of total occupational and social impairment since January 4, 2009, or at any time since January 3, 2009, and  
      
b.) whether it is at least as likely as not that PTSD alone precludes the Veteran from obtaining and maintaining employment. 

The examiner must provide a rationale for any opinion offered.  If the examiner cannot offer an opinion without resorting to speculation, he must so state, and explain why speculation is required to reach the opinion offered.  The examiner should also provide a rationale as to why the Veteran's current symptoms are not attributable to his PTSD.  

If the July 2011 examiner is not available, or is unable to provide the requested opinions without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination, by a psychiatrist, to obtain opinions responsive to the questions posed above.  A complete rationale for any opinions expressed must be provided.

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After the development requested has been completed, the RO should review the examination report to ensure that they it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
4.  After completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


